JONES, O. B., J.
Plaintiff in error was convicted by the judge, of the juvenile court without the intervention of a jury, under Sec. 1651 G. C., of causing, encouraging and contributing to the delinquency and neglect of two girls aged respectively eight and ten years. He seeks a reversal of the judgment in this court on three grounds: 1. That the court had no authority to try plaintiff in error without a jury. 2. That the finding of the court is not supported by any evidence of the delinquency of the minors. 3. That plaintiff in error' was not asked, after being found guilty and before sentence, if he had anything to say why sentence should not be pronounced against him in accordance with the requirements of See. 13694 G. C.
*3321. The record as presented fails to show distinctly that the defendant below waived his right to a trial by jury but merely that the “defendant did not demand a trial by jury.” It is held in the'case of Simmons v. State, 75 Ohio St. 346 [79 N. E. Rep. 555; 9 Ann. Cas. 260], that the waiver of a right to a jury trial must clearly and affirmatively appear on the record, and can not be assumed or implied by a reviewing court from Ms mere failure to demand a jury.
2. The record fails to show proof of the delinquency of the minor children or record their conviction as such delinquents. In the original Sec. 1651 G. C., in accordance with which the affidavit was drawn, the offense provided contemplated the existence of a delinquency in the child. The section as amended in 103 O. L. 871, provided another offense, to-wit: “acting in a way tending to cause delinquency in a cMld.”
While the record might establish the latter offense, it is not sufficient to establish the offense charged in the affidavit without evidence of the delinquency of the cMldren, and without. such proof the charge must fail, no matter how culpable the acts of the defendant may be. Fisher v. State, 84 Ohio St. 360, 369 [95 N. E. Rep. 908].
3. The record does not distinctly disclose that defendant was not asked if he had anything to say why sentence should not be passed upon him before' the sentence was actually pronounced. It must therefore be presumed that such a question was asked in compliance with Sec. 13694 G. C. Bond v. State, 23 Ohio St. 349; Carper v. State, 27 Ohio St. 572; Bartlett v. State, 28 Ohio St. 669.
For the reasons stated the judgment must be reversed.
Jones, E. H., and Gorman, JJ., concur.